ORDER DENYING CONFIRMATION
HAL J. BONNEY, Jr., Bankruptcy Judge.
Jean Whitfield Perry, the debtor herein, has filed a Chapter 13 petition with a plan that would pay her unsecured creditors twenty-five percent [25%] of their debts.
The matter is before the Court, following a hearing, on the confirmation of the plan.
The test for confirming a Chapter 13 plan is set forth at 11 U.S.C. § 1325.
The Court denies confirmation for the following reasons.
(1) Under the plan $1,741.84 would go to unsecured creditors, yet $4,650.00 would go toward her automobile and $16,694.64 toward her home. Such payments are not substantial and meaningful. In re Charnock, 12 B.R. 691 (Bkrtcy.). This is an element of good faith. 11 U.S.C. § 1325(a)(3).
(2) In addition to the automobile referred to above, a Pontiac Sunbird, the debtor’s schedules reflect she owns a 1978 Cadillac SeVille valued at $6,000.00 and no lien appears thereon. Therefore, under the Chapter 13 plan the creditors would receive less than under a Chapter 7 liquidation and this violates 11 U.S.C. § 1325(a)(4).
Confirmation is denied.
IT IS SO ORDERED.